DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicants remarks, filed December 8, 2021, with respect to Imber and Okihara in view of the newly added claim limitations have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a tamper evident cap that has a main body and a closed distal end.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 17 not found or suggested is filling the chamber, then placing a plunger at the open proximal end, and placing after the placing the plunger at the open proximal end of the chamber, a tamper evident cap over the tip cap.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 25 not found or suggested is a tamper evident cap that has a main body and a closed distal end.  The combination of the recited features is the basis for allowability.
.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783